DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Publication No. 2014/0077394) in view of Anderson et al. (US Publication No. 2021/0183722).
Regarding claim 1, Chang discloses a semiconductor package comprising:
a connection layer (131)
a semiconductor chip (130) disposed at a center portion of the connection layer
an adhesive layer (132) disposed on the semiconductor chip
a heat spreader layer (120) disposed on the adhesive layer
a lower redistribution layer (904) disposed on the connection layer and a bottom surface of the semiconductor chip

wherein a width of the adhesive layer (132) is the same as a width of the semiconductor chip (130)
Chang does not disclose a width of the heat spreader layer is less than the width of the adhesive layer.  However, Anderson discloses a width of a heat spreader (12) to be less than the width of the adhesive layer (48).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of Chang’s heater spreader to be less than the adhesive layer, as taught by Anderson, since embedding the heat spreader within a dielectric layer provides efficient heat transfer while forming a strong embedded seal for the heat spreader (paragraph 10).
Regarding claim 2, Chang discloses an encapsulant (142) filled into a space between the connection layer and the semiconductor chip, and between the connection layer and the heat spreader layer (Figures 7 and 9).
Regarding claim 3, Change/Anderson discloses the limitations as discussed in the rejection of claim 1 above.  Chang/Anderson is silent regarding the thickness of the adhesive layer is about 2 um to about 8 um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive layer of Chang/Anderson to be within this range to optimize package size with adhesion and thermal dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Chang/Anderson discloses the limitations as discussed in the rejection of claim 1 above.  Chang/Anderson does not disclose the adhesive layer comprises at least one of silicon oxide (SiOx), epoxy, polyimide (PI), and polymex.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive layer to be formed of one of these materials to optimize package size with adhesion and thermal dissipation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 9, Change/Anderson discloses the limitations as discussed in the rejection of claim 1 above.  Chang/Anderson is silent regarding a width of the heat spreader layer is 2 um to 8 um less than a width of the adhesive layer.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive layer of Chang/Anderson to be within this range to optimize embedding stability of the heat spreader and thermal dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Chang discloses a thickness of the heat spreader layer (120) is about 2 um to about 8 um (paragraph 17).
Regarding claim 11, Chang discloses the heat spreader layer comprises at least one of copper (Cu), Cu alloy, diamond (C), carbon nano tube (CNT), and boron nitride (BN) (paragraph 18).
Claims 5-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Publication No. 2014/0077394) in view of Anderson et al. (US Publication No. 2021/0183722), and further in view of Ali et al. (US Publication No. 2008/0298021).
Regarding claim 5, Chang/Anderson discloses the limitations as discussed in the rejection of claim 1 above.  Chang/Anderson does not specifically disclose a thin film layer disposed between the adhesive layer and the heat spreader layer.  However, Ali discloses the use of a thin film layer (314-2) between a heat spreader (310) and chip (112) (paragraph 41).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chang/Anderson to include a thin film layer, as taught by Ali, since it can dampen thermal spikes, thereby improving operational life of the device (paragraphs 43-45).
Regarding claim 6, Change/Anderson/Ali discloses the limitations as discussed in the rejection of claim 1 above.  Chang/Anderson/Ali is silent regarding a width of the heat spreader layer is 2 um to 8 um less than a width of the adhesive layer.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive layer of Chang/Anderson/Ali to be within this range to optimize embedding stability of the heat spreader and thermal dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Change/Anderson/Ali discloses the limitations as discussed in the rejection of claim 5 above.  Chang/Anderson/Ali is silent regarding the thickness of the thin film layer is about 0.04 um to about 0.16 um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive layer of Chang/Anderson to be within this range to optimize package size with and thermal dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Ali discloses thin film layer (314-2) comprises at least one of tungsten (W), titanium (Ti), tantalum (Ta), silicon oxide (SiOx), tantalum oxide (TaO), silicon nitride (SiN), and tantalum nitride (TaN) (paragraph 41).
Regarding claim 18, Chang discloses a semiconductor package comprising:
a semiconductor chip (130)
an adhesive layer (132) disposed on the semiconductor chip
a heat spreader layer (120) disposed on the thin film layer
an encapsulant covering (142) the semiconductor chip, the adhesive layer, and the heat spreader layer
a lower redistribution layer (904) disposed on a bottom surface of the semiconductor chip and a bottom surface of the encapsulant, the lower redistribution layer including an insulation layer and a wiring pattern
an upper redistribution layer (902) disposed on the encapsulant
a conductive via (122) connecting the lower redistribution layer to the upper redistribution layer
an external connection terminal (908) disposed on a bottom surface of the lower redistribution layer and electrically connected to the semiconductor chip and the conductive via through the wiring pattern
a heat dissipation via (910) passing through the encapsulant and the upper redistribution layer and vertically overlapping the heat spreader layer
wherein a width of the adhesive layer (132) is the same as a width of the semiconductor chip (130)
Chang does not disclose a width of the heat spreader layer is less than the width of the adhesive layer.  However, Anderson discloses a width of a heat spreader (12) to be less than the width of the adhesive layer (48).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of Chang’s heater spreader to be less than the adhesive layer, as taught by Anderson, since embedding the heat spreader within a dielectric layer provides efficient heat transfer while forming a strong embedded seal for the heat spreader (paragraph 10).
Chang does not specifically disclose a thin film layer disposed between the adhesive layer and the heat spreader layer.  However, Ali discloses the use of a thin film layer (314-2) between a heat spreader (310) and chip (112) (paragraph 41).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chang to include a thin film layer, as taught by Ali, since it can dampen thermal spikes, thereby improving operational life of the device (paragraphs 43-45).
Regarding claim 19, Change/Anderson/Ali discloses the limitations as discussed in the rejection of claim 1 above.  Chang/Anderson/Ali is silent regarding a width of the heat spreader layer is 2 um to 8 um less than a width of the adhesive layer.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive layer of Chang/Anderson/Ali to be within this range to optimize embedding stability of the heat spreader and thermal dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Chang/Anderson/Ali is silent regarding a width of the heat spreader layer is 2 um to 8 um less than a width of the adhesive layer.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive layer of Chang/Anderson/Ali to be within this range to optimize embedding stability of the heat spreader and thermal dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 20, Chang discloses a thickness of the heat spreader layer (120) is about 2 um to about 8 um (paragraph 17).  Change/Anderson/Ali discloses the limitations as discussed in the rejection of claim 1 above.  Chang/Anderson/Ali is silent regarding the thickness of the adhesive layer is about 2 um to about 8 um.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive layer of Chang/Anderson/Ali to be within this range to optimize package size with adhesion and thermal dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Publication No. 2014/0077394) in view of Anderson et al. (US Publication No. 2021/0183722), and further in view of Raymond (US Publication No. 2009/0108437).
Regarding claim 12, Chang discloses a semiconductor package comprising:
a connection layer (131)
a semiconductor chip (130) surrounded by the connection layer
an adhesive layer (132) disposed on the semiconductor chip
a heat spreader layer (120) disposed on the adhesive layer
a lower redistribution layer (904) disposed on the connection layer and a bottom surface of the semiconductor chip
a width of the adhesive layer (132) is the same as a width of the semiconductor chip (130)
Chang does not disclose a width of the heat spreader layer is less than the width of the adhesive layer.  However, Anderson discloses a width of a heat spreader (12) to be less than the width of the adhesive layer (48).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the width of Chang’s heater spreader to be less than the adhesive layer, as taught by Anderson, since embedding the heat spreader within a dielectric layer provides efficient heat transfer while forming a strong embedded seal for the heat spreader (paragraph 10).
Chang does not disclose a plurality of heat spreaders arranged in a lattice.  However, Raymond discloses an array of multiple heat spreaders (202-1) (paragraph 44).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chang to include a lattice of multiple heat spreaders (202) separated by gaps (212), as taught by Raymond, since it can standardize into the process, thereby improving reliability and labor costs (paragraph 32).
Regarding claim 13, Raymond discloses each of the plurality of heat spreader layers is apart from a corner of the adhesive layer by a first length, and the plurality of heat spreader layers are apart from one another by a second length in a horizontal direction (Figure 2).
Regarding claims 14-16, Chang/Anderson/Raymond discloses the limitations as discussed in the rejection of claim 12 above.  Chang/Anderson/Raymond does not disclose the first length is about 1 um to about 4 um with the first length half of the second length and the width of each heat spreader to be half the width of the adhesive layer by two times the first length.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the first length in this range to optimize the dicing lanes and embedding strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Publication No. 2014/0077394) in view of Anderson et al. (US Publication No. 2021/0183722), and further in view of Raymond (US Publication No. 2009/0108437), and further in view of Ali et al. (US Publication No. 2008/0298021).
Regarding claim 17, Chang/Anderson/Raymond discloses the limitations as discussed in the rejection of claim 12 above.  Chang/Anderson/Raymond does not disclose a plurality of thin film layers disposed between the adhesive layer and the plurality of heat spreader layers, wherein a width of each of the plurality of thin film layers is the same as a width of a corresponding one of the plurality of heat spreader layers.  However, Ali discloses the use of a thin film layer (314-2) between a heat spreader (310) and chip (112) (paragraph 41) of the same width.  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Chang to include a thin film layer, as taught by Ali, since it can dampen thermal spikes, thereby improving operational life of the device (paragraphs 43-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oh et al. (US Publication No. 2019/0139853) discloses a heat spreader (125) that is of smaller width than an adhesive layer (124).  Carney et al. (US Publication No. 2008/0246130) discloses smaller width adhesive and thin film layers (24) and a heat spreader (32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/               Supervisory Patent Examiner, 


/N.R.P/       5/22/2022               Examiner, Art Unit 2897